DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

2.	The response filed on 02/09/2021 has been entered and made of record.
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 02/09/2021.
4.	In view of the filed terminal disclaimer dated 02/09/2021, obvious double patenting rejection to claims 1-40 have been withdrawn.
5.	Claims 1-40 are currently pending.

Response to Arguments
6.	The applicant's arguments filed on 02/09/2021 regarding claims 1-40  have been fully considered but they are not persuasive. 
Regarding claims 1, 11, 21 and 31, the applicant argued that Liu does not teach “receiving a downlink control channel comprising a request from a scheduling entity to transmit acknowledgment information corresponding to one or more selected segments of the plurality of segments on the uplink control channel” (Applicant, page 11, Remarks dated 02/09/2021).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, Liu discloses: 
configured and scheduled CCs, and UCI mapping example for HARQ feedback for a UE in FDD mode. FIG. 3 illustrates one example (FDD) where only 7 DL CCs are scheduled for one UE among 32 configured DL CCs for the UE ” (Fig. 3, paragraph[0056]). 
“The present disclosure proposes methods to realize compact HARQ feedback in uplink transmission, for example by involving the assisting information indicating the scheduled downlink transmissions (for example, number and order of scheduled CCs in FDD, number and order of scheduled CCs and subframes in TDD) to reduce the padding bits transmission in HARQ feedback so that the radio resource consumption (TX power and/or time-frequency resources) for HARQ ACK feedback can be reduced” (paragraph[0057]). 
“More specifically, User Equipment (UE) receives assisting information (e.g. the Downlink Assignment Index (DAI), or scheduling indicator) from the radio network node (e.g. eNB), which can be used to determine the number of effective HARQ ACK bits and the order to place the HARQ ACK bits, based on both of which the padding bits can be reduced or removed” (paragraph[0058]). 
“According to an embodiment, it can be predefined or configured that certain assisting information can be used by the UE to identify the scheduled downlink transmissions and according to which, the number and order of HARQ feedback bits can be determined, so that the HARQ feedback can be placed in the UCI in a compact style (i.e. without padding bits due to unscheduled but configured CCs)” (paragraph[0061]). 
“At step S710, assisting information indicating arrangement of scheduled downlink transmissions (for example, number and order of scheduled CCs in FDD, or number and order of scheduled CCs and subframes in TDD) is received from a radio network node. In an additional or alternative embodiment, the assisting information may be, among others, at least one of a Downlink Assignment Index (DAI) and a scheduling indicator. In an additional or alternative embodiment, the assisting information may be an index of scheduled component carrier and subframe in TDD downlink transmission, or an index of scheduled component carrier in FDD downlink transmission” (Fig. 7, paragraph[0073]). 
“For instance, when the scheduling indicator is transmitted to indicate the scheduled DL CCs for one UE, the UE can determine the number and order of the HARQ feedback bits for the DL transmission according to the ascending or descending order of the scheduled CC index” (paragraph[0063]). 
Accordingly, Liu’s Fig. 3 illustrates showing an example of mapping a plurality of HARQ processes to a plurality of segments of an uplink control channel (configured and UCI mapping example for HARQ feedback for a UE).  The UE receives a downlink control information comprising a request to transmit acknowledgement information corresponding to one or more selected segments of the plurality of segments on the uplink control channel (the assisting a downlink control channel comprising a request to transmit acknowledgment information for the scheduled downlink transmissions (only 7 DL CCs among 32 configured DL CCS). Accordingly, the number and order of HARQ feedback bits corresponding to the scheduled downlink transmissions can be determined, so that the HARQ feedback can be placed in the UCI. The figures 2, 3, 4, 5 and 6 of Liu demonstrate the claimed invention.
Clearly, Liu teaches “receiving a downlink control channel comprising a request from a scheduling entity to transmit acknowledgement information corresponding to one or more selected segments of the plurality of segments on the uplink control channel”.
In addition to Liu, Zhu describes:
“An eNB can configure UE with the implicit mapping rule between grouping method and codeword index. The eNB can configure UE with PUCCH resources for ACK/NACK transmission based on the transmission mode” (paragraph[0107]). 
“Meanwhile, an eNB can configure PUCCH resources to UE (e.g. 1, 2, and 3 PUCCH resources). With the configured PUCCH resources, UE can determine the simultaneous number of ACK/NACK that needs to be transmitted in one subframe and the PUCCH format for each PUCCH resource. Format A may be used if there is HARQ process group composed of 4 contiguous HARQ processes. Format B1 may be used if 2 contiguous HARQ processes ” (paragraph[0062]). 
“7 HARQ processes can be divided into 4 groups with 2 processes in 3 groups and 1 process in 1 group” (paragraph[0113]). 
“With subframe grouping, similar to HARQ process grouping, there can be many options to divide one radio frame into groups. However, taking both flexibility and overhead into account, certain embodiments provide for a PUCCH format that covers three options: (1) one radio frame can be divided into 2 groups with 5 subframes in each group, (2) one radio frame can be divided into 4 groups with 3 subframes in 3 groups and 1 subframe in 1 group, and (3) one radio frame can be divided into 9 groups with 1 subframe in each group” (paragraph[0095]). 
“For TDD, there may be one field of DAI of PDCCH, which can help UE to know how many PDSCHs are transmitted by eNB” (paragraph[0102]). 
“eNB can send PDCCH and corresponding PDSCH in one or multiple subframes. The eNB can indicate to UE which alternative is used for ACK/NACK transmission in case of two codeword transmission via DAI in PDCCH” (paragraph[0108]). 
Similar to Liu, Zhu discloses that UE is configured with PUCCH resources for ACK/NACK transmission. The UE receives PDCCH indicating PDSCHs transmitted by eNB. and according to which, the UE can determine the simultaneous number of ACK/NACK that needs to be transmitted in one subframe and the PUCCH format for each PUCCH resource. Therefore, it is clear that 
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive. 

 Terminal Disclaimer 
7.	The terminal disclaimer filed on 02/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/408,296 has been reviewed and is accepted. The terminal disclaimer has been recorded.


  Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
s 1-40 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US 2017/0117991 A1), hereinafter “Liu” in view of Zhu at al. (US 2015/0103775 A1) hereinafter “Zhu”.
Regarding claim 1, Liu disclose a method of providing uplink control information in a wireless communication network (Figs. 3, 7, paragraph [0042]; a method for compacting HARQ feedback transmission in uplink), the method comprising: 
mapping a plurality of hybrid automatic repeat request (HARQ) processes to an uplink control channel (Figs. 3, 7, step S740, paragraphs [0056], [0058], [0076]; configuration for selecting channel format for HARQ feedback transmission) ; 
receiving a downlink control channel comprising a request from a scheduling entity to transmit acknowledgment information corresponding to one or more selected segments of the plurality of segments on the uplink control channel (Figs. 3, 7, step S710, paragraphs [0058], [0063], [0073]; receiving assisting information (e.g. the Downlink Assignment Index (DAI), or scheduling indicator) from the radio network node (e.g. eNB), which can be used to determine the number of effective HARQ ACK bits and the order to place the HARQ ACK bits); and 
transmitting the uplink control channel comprising the acknowledgment information corresponding to the one or more selected segments (Figs. 3, 7, steps S720, S730, paragraphs [0074], [0075]; compacted manner of reduced padding bits based on the number and order of the HARQ feedback bits).
While disclosing the whole subject matter recited in claim 1 as discussed above, Liu implies “hybrid automatic repeat request (HARQ) processes to a plurality of segments”. Zhu teaches such a limitation more explicitly.
 (paragraphs [0062], [0095], [0107], [0113]; certain embodiments provide for a PUCCH format that covers three options: (1) one radio frame can be divided into 2 groups with 5 subframes in each group, (2) one radio frame can be divided into 4 groups with 3 subframes in 3 groups and 1 subframe in 1 group, and (3) one radio frame can be divided into 9 groups with 1 subframe in each group), wherein each of the segments is mapped to one of the HARQ processes (paragraphs [0062], [0095], [0107], [0113]; Format A-4 contiguous HARQ processes and Format B1-2 contiguous HARQ processes; 7 HARQ processes can be divided into 4 groups with 2 processes in 3 groups and 1 process in 1 group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “mapping a plurality of hybrid automatic repeat request (HARQ) processes to a plurality of segments of an uplink control channel, wherein each of the segments is mapped to one of the HARQ processes” as taught by Zhu, in the system of Liu, so that it would provide utilizing HARQ process grouping and subframe grouping to carry ACK/NACK transmissions relate to standards for wireless communication of data (Zhu, paragraph [0006]).

Regarding claim 2, Liu discloses transmitting the uplink control channel further comprising other control information (paragraphs [0060], [0075]; other types of information are transmitted together with the HARQ feedback).

Regarding claim 3, Liu discloses flexibly allocating non-selected segments of the plurality of segments in the uplink control channel to the other control information (paragraphs [0058], [0073], [0075]; based on both of which the padding bits can be reduced or removed).

Regarding claim 4, Liu discloses the other control information comprises one or more of beam information or channel quality information (paragraphs [0060], [0075]; other types of feedback information may comprise, among others, channel measurement report and/or scheduling request).

Regarding claim 5, Liu in view of Zhu disclose the method according to claim 1.
Zhu further discloses mapping the plurality of HARQ processes to the plurality of segments in an acknowledgment section of the uplink control channel (paragraphs [0062], [0095], [0107], [0113]; resources for ACK/NACK transmission based on the transmission mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “mapping the plurality of HARQ processes to the plurality of segments in an acknowledgment section of the uplink control channel” as taught by Zhu, in the system of Liu, so that it would provide utilizing HARQ process grouping and subframe grouping to carry ACK/NACK transmissions relate to standards for wireless communication of data (Zhu, paragraph [0006]).

Regarding claim 6, Liu in view of Zhu disclose the method according to claim 1.
 (paragraph [0056]; 15 HARQ processes can be divided into 15 groups with 1 process in each group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “each of the one or more selected segments comprises an equal number of bits of the acknowledgement information” as taught by Zhu, in the system of Liu, so that it would provide utilizing HARQ process grouping and subframe grouping to carry ACK/NACK transmissions relate to standards for wireless communication of data (Zhu, paragraph [0006]).

Regarding claim 7, Liu in view of Zhu disclose the method according to claim 1.
Zhu further discloses each of the one or more selected segments comprises a plurality of bits of the acknowledgement information (paragraphs [0062], [0095], [0107], [0113]; resources for ACK/NACK transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “each of the one or more selected segments comprises a plurality of bits of the acknowledgement information” as taught by Zhu, in the system of Liu, so that it would provide utilizing HARQ process grouping and subframe grouping to carry ACK/NACK transmissions relate to standards for wireless communication of data (Zhu, paragraph [0006]).

Regarding claim 8, Liu in view of Zhu disclose the method according to claim 1.
 (paragraphs [0062], [0095], [0107], [0113]; subframe grouping, similar to HARQ process grouping).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the one or more selected segments comprises a group of two or more selected segments of the plurality of segments” as taught by Zhu, in the system of Liu, so that it would provide utilizing HARQ process grouping and subframe grouping to carry ACK/NACK transmissions relate to standards for wireless communication of data (Zhu, paragraph [0006]).

Regarding claim 9, Liu discloses receiving the downlink control channel comprising the request from the scheduling entity to transmit the acknowledgement information corresponding to each of the plurality of segments on the uplink control channel (paragraphs [0058], [0063], [0073]; assisting information indicating arrangement of scheduled downlink transmissions (for example, number and order of scheduled CCs in FDD, or number and order of scheduled CCs and subframes in TDD) is received from a radio network node).

Regarding claim 10, Liu in view of Zhu disclose the method according to claim 1.
Zhu further discloses transmitting the uplink control channel comprising the acknowledgement information corresponding to each of the plurality of segments (paragraphs [0088], [0091], [0109]; ACK/NACK in one or multiple subframes in the PUCCH resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmitting the uplink control channel  (Zhu, paragraph [0006]).

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
[Note: Claim 11 has same limitation as claim 1 and hence same rejection rational is applied. Liu further discloses a transceiver for wireless communication with a scheduling entity; a memory; and a processor coupled to the transceiver and the memory (Figs. 9, 10, 11 and 12)].

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Regarding claim 31, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
Regarding claim 32, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 33, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 34, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 35, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 36, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 37, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 38, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 39, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.
Regarding claim 40, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Conclusion
11.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/SITHU KO/            Primary Examiner, Art Unit 2414